Citation Nr: 0706587	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-10 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.

2.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to June 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In a December 2004 rating decision, 
the RO granted service connection for bilateral hearing loss 
and tinnitus.  The grant of service connection represents a 
complete grant of that benefit sought on appeal.  Thus, the 
Board does not have jurisdiction over that issue.  See 
Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).   

In June 2006, the appellant testified at a video conference 
hearing at the RO before the undersigned Veterans Law Judge; 
a copy of the hearing transcript is associated with the 
record.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or an effective date, if service connection 
or increased rating is granted on appeal.  

The duty to assist includes obtaining VA and private medical 
records and providing a VA medical examination or a medical 
opinion when necessary for an adequate determination.  See 
Duenas v. Principi, 18 Vet. App. 512 (2004).

At the June 2006 hearing, the veteran testified that he 
served in the Republic of Vietnam as a Section Chief for the 
Artillery Unit.  He was involved in an incident where a large 
artillery piece fell on top of his right knee.  He received 
treatment from a corpsman at that time, but did not seek 
further treatment.  In 1970, the veteran was attending 
college at the University of New Orleans, where he injured 
his left knee.  He testified that, at the university, a 
doctor examined both of his knees.  On remand, the AOJ should 
again ask the veteran to identify any health care providers 
who have treated him for a right knee disability and attempt 
to obtain relevant treatment records.  Additionally, the 
veteran, through his representative, requested that his right 
knee be examined by a VA examiner.  After receipt of any 
available medical records, the veteran should be scheduled 
for a VA examination to ascertain the nature, extent and 
etiology of any right knee disability.  The examiner should 
opine as to whether any right knee disability found incurred 
in, was aggravated by, or was the result of some incident of 
active service, in particular, an incident in 1966 when large 
artillery fell on the veteran's right knee.

Regarding an increased rating for his service-connected PTSD, 
the veteran testified that his last VA PTSD examination was 
dated in May 2003 and that his symptoms have worsened since 
the examination.  He testified that he experienced an 
increase in isolation and lack of concentration and he sleeps 
only two to three hours a night.  On remand, the AOJ should 
again ask the veteran to identify any health care providers 
who have treated him for his service-connected PTSD since May 
2003 and attempt to obtain relevant treatment records.  After 
receipt of any records, the veteran should be scheduled for a 
VA examination to ascertain the current nature and severity 
of his service-connected PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, if service connection or 
increased rating is granted, as outlined 
by the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The claims file 
must include documentation that there has 
been compliance with the VA's duties to 
notify and assist a claimant.

2.  The VA should contact the appellant 
and request that he provide information 
as to the dates of any treatment received 
for his right knee disability since 
separation from service, and for his 
service-connected PTSD since May 2003, 
and to furnish signed authorizations for 
the release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records (not already in the 
claims folder) from all sources should be 
requested.  In particular, records from 
the health clinic at the University of 
New Orleans in 1970 for the claimed right 
knee disability should be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the AOJ should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R § 3.159 (2006).  If records are 
unavailable, please have the health care 
provider so indicate.

3.  After completion of 1 and 2 above, VA 
should schedule the veteran for 
orthopedic and psychiatric examinations, 
by appropriate specialists, to determine 
the nature, extent and etiology of his 
right knee disorder and service-connected 
PTSD.  The examiners should perform any 
tests or studies deemed necessary for 
accurate assessments.

Regarding his right knee symptoms, the 
examiner should ascertain the nature, 
extent, and etiology of any right knee 
disability.  The claims file must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination, and the report should so 
indicate.  The examiner should perform 
any neurological or vascular tests deemed 
necessary for an accurate assessment.  
The examination report should include a 
detailed account of all pathology found 
to be present.  After asking the veteran 
about the history of his disorder and 
reviewing the claims file, the examiner 
for the right knee should offer an 
opinion as to whether any right knee 
disability is at least as likely as not 
(50 percent or more probability) began 
during, or was aggravated, as the result 
of some incident of active service, in 
particular, an incident in 1966 where a 
large artillery fell on the veteran's 
right knee.

The psychiatric examiner is to assess the 
nature and severity of the veteran's 
service-connected PTSD in accordance with 
the latest AMIE worksheet for rating 
mental disorders.  The claims file must 
be made available to, and be reviewed by, 
the examiner in connection with the 
examination, and the report should so 
indicate.  The examiner should give 
detailed clinical findings of the 
symptomatology attributable to the 
veteran's service-connected PTSD, 
including speech patterns, occurrence of 
panic attacks, impairment of memory, 
abstract thinking and judgment, 
disturbances of mood and ability to 
establish and maintain effective work and 
social relationships.  The examiner 
should provide a current Global 
Assessment of Functioning (GAF) score and 
indicate any occupational and social 
impairment according to the rating 
criteria and GAF.  

The rationale for any opinions and all 
clinical findings should be given in 
detail.  If it is not possible to provide 
an opinion, the examiners should state 
the reasons why.

4.  After completion of the above, VA 
should readjudicate the appellant's 
claims for entitlement to service 
connection for residuals of a right knee 
injury and increased rating for PTSD.  If 
any determination remains unfavorable to 
the appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claims.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


